Supreme Court




        In the Matter of George Philip.                       No. SU-2017-47-M.P.


                                             ORDER

        This matter is before the Court pursuant to a petition for reciprocal discipline filed by this

Court’s Disciplinary Counsel in accordance with Article III, Rule 14 of the Supreme Court Rules

of Disciplinary Procedure. The respondent, George Philip, was admitted to the practice of law in

this state on November 24, 1997, and is presently an active member of the bar. He was also

admitted to the practice of law in the Commonwealth of Massachusetts.

        On January 12, 2016, a single justice of the Supreme Judicial Court of the

Commonwealth of Massachusetts entered an order disbarring the respondent from the practice of

law in the Commonwealth effective February 12, 2016. A certified copy of that order was

forwarded to counsel on February 9, 2016. Rule 14, entitled “Reciprocal discipline,” provides,

in pertinent part:

                “(a) * * * Upon notification from any source that a lawyer within
                the jurisdiction of the [Disciplinary] Board has been disciplined in
                another jurisdiction, Counsel shall obtain a certified copy of the
                disciplinary order and file it with the court.”

        On February 16, 2016, Disciplinary Counsel filed a copy of the order with this Court

along with a petition requesting that we impose reciprocal identical discipline in this state. On

the following day, the respondent notified this Court and Disciplinary Counsel that he had filed

an appeal to the full Supreme Judicial Court and that his appeal had been docketed.

Accordingly, we issued an order to the respondent directing him to show cause why reciprocal




                                                -1-
discipline should not be imposed in this state, but deferred his obligation to do so pending the

resolution of his appeal.

       On September 15, 2016, the respondent’s appeal was dismissed due to his failure to

timely file a brief and/or appendix. The respondent took no further action to pursue his appeal.

We directed the respondent to appear before this Court at its conference on December 15, 2016,

to show cause why identical reciprocal discipline should not be imposed. He appeared before

us, pro se, and advised the Court that he had no objection to the imposition of identical reciprocal

discipline. However, he requested that he be given a brief period of time to notify his clients and

arrange for new counsel for them before any such order becomes effective.

       The facts giving rise to the respondent’s disbarment in the Commonwealth are briefly

summarized as follows. 1     In late 2008, the respondent was involved in a group drive of

automobile enthusiasts in Massachusetts. Tragically, the driver of the vehicle immediately in

front of the respondent’s vehicle struck and killed a pedestrian. The respondent was a potentially

necessary witness in any future civil or criminal action that could ensue from this incident, and

may also have been subject to possible civil liability due to his participation in the group drive.

       Despite these glaring conflicts, the respondent offered to provide legal representation to

the other driver, and failed to obtain his informed consent to the conflicts. The other driver was

subsequently criminally charged for his actions leading to the death of the pedestrian. The

respondent, who had limited experience representing defendants in criminal cases, provided

woefully inadequate legal representation, including improperly advising the client and failing to

timely obtain an opinion from an accident reconstruction expert. Moreover, the respondent made



1
  The facts were set forth in a memorandum prepared by the Board of Bar Overseers which
Disciplinary Counsel appended to his petition for reciprocal discipline. The respondent did not
contest the accuracy of that memorandum.
                                                -2-
misrepresentations to the client regarding the nature of his legal fee, payments to the expert, and

the payment of fees to co-counsel. The respondent intentionally misused approximately $17,500

that he had obtained on behalf of the client.           He also entered into an improper business

arrangement with this client relating to an agreement to repair and either lease or rent the client’s

car.

        The Massachusetts Board of Bar Overseers and the Massachusetts Supreme Judicial

Court concluded that the respondent’s conduct violated a host of the Rules of Professional

conduct, including, but not limited to Rules 1.1 (competence): 1.3 (neglect); 1.5 (excessive fees);

1.7 and 1.8 (conflicts); 1.15 (safekeeping client funds); and 8.4(c) (misrepresentation). Our

review of the record supports those conclusions, and we concur with Disciplinary Counsel’s

recommendation that identical reciprocal discipline is warranted.

        Accordingly, the respondent, George Philip, is hereby disbarred from the practice of law

in this state, effective thirty days from the date of this order.

        Entered as an Order of this Court this 7th day of February.



                                                                By Order,



                                                                ___________/s/________________
                                                                            Clerk




                                                  -3-
STATE OF RHODE ISLAND AND                                    PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        In the Matter of George Philip.
                                     SU-2017-47-M.P.
Case Number
                                     February 7, 2017
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     N/A – Court Order
Source of Appeal
                                     N/A – Court Order
Judicial Officer From Lower Court
                                     For Petitioner:

                                     David D. Curtin, Esq.
                                     Disciplinary Counsel
Attorney(s) on Appeal
                                     For Respondent:

                                     George Philip, Pro Se




SU-CMS-02B (revised November 2016)